DETAILED ACTION
This Office Action is in response to the reply after the Non-Final Rejection filed on 10/26/2022. 
Status of the claims:
Claims 1-12 are cancelled
Claims 13-26 were pending
Claims 13-26 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Rejections under 35 USC § 103
The Applicants Arguments/Remarks Made in Amendment, filed 10/26/2022, regarding the rejection of Claims 13-26 under 35 U.S.C. §103 as being unpatentable over Rahman (US2020/0186215)  in view of Zhang (US2020/0100327) have been fully considered but they are not persuasive. The Applicant has contended the rejection. The contentions are summarized as follows:
Regarding independent claim 13 and 20, the cited references fail to teach or suggest at least the features “transmit, to a network device, an indication of the determined subset of TPMIs; receive, from the network device, an indication that indicates the first TPMI; and transmit, to the network device, uplink data precoded with the first TPMI”, associated with claims 13 and 20. Rahman, also, fails to disclose the UE indicating the determined UL codebook used to transmit the UL transmission. Rather. Therefore, Rahman fails to teach or suggest "transmit, to a network device, an indication of the determined subset of TPMIs" as recited in claims 13 and 20. And Zhang is not asserted against these features, Rahman is, also, silent on receiving "from the network device, an indication that indicates the first TPMI" because the UE in Rahman transmits the UL transmission using the identified UL codebook without sending the "indication of the determined subset of TPMIs" to the base station. Therefore, Rahman does not include the claim feature that would involve communication between the WTRU and the network device regarding the subset of TPMIs before transmitting using a first TPMI. 

The Examiner respectfully traverses the assertion, by the Applicant, because the cited art, taken either separately or in combination, fairly teaches or suggests the Applicant's claimed wireless transmit/receive unit (WTRU) and method associated with a wireless transmit/receive unit (WTRU) as recited in independent claims 13 and 20. With regard to said claim features of claims 13 and 20, for example, Rahman discloses (Note: the comments in parentheses apply to the prior art document) a wireless transmit/receive unit (e.g. Fig. 3, Paras [0004]-[0005]:  a User Equipment (UE) including a transceiver configured to transmit and receive signals in a wireless communication system) and a method associated with a wireless transmit/receive unit (e.g. Para [0007]: a method associated with the UE), configured to: determine, from a set of transmitted precoding matrix indicators (TPMIs), a subset of TPMIs based on full power uplink transmission support associated with the WTRU, wherein the subset of TPMIs comprises a first TPMI (e.g. [0007], [0107]: the UE may determine,  from a set of TPMIs transmitted, and may indicate to a base station (BS) a precoder matrix subset corresponding to the UE’s architecture to enable the UE to achieve full power for the BS’ indicated TPMIs); transmit, to a network device, an indication of the determined subset of TPMIs (e.g. Fig. 12, Paras [0300]-[0302]: transmits to the BS an indication of the determined subset of TPMIs); receive, from the network device, an indication that the WTRU is allowed to operate with full power transmission (e.g. Figs. 12-13, Paras [0300]-[0302], [0309]-[0311]: the UE transmits to the BS, UE’s capability information including a full power transmission capability of the UE. The BS determines, based on capability of the UE, configuration information indicating UL codebook for the UE to apply to a UL transmission, wherein the UL codebook includes full power transmit precoding matrix indicators (TPMIs). The UE, then, receives and identifies the UL codebook configuration information to use for the UL transmission based on the indication to operate with full power transmission); receive, from the network device, an indication that indicates the first TPMI (e.g. Figs. 12-13, Paras [0300]-[0302], [0309]-[0311]: the UL codebook includes one or more subset of TPMIs (e.g. full power TPMIs, remaining non-full power TPMIs), wherein the TPMI indicates a precoding matrix for UL transmission); and transmit, to the network device, uplink data precoded with the first TPMI (e.g. Figs. 12-13, Paras [0300]-[0302]: transmits, to the BS, the uplink transmission (data) based on the UL codebook (i.e. precoded matrix with the full power TPMI). Furthermore, Rahman’s discloses the uplink (UL) codebook including one or more subset of TPMIs (e.g. full power TPMIs, remaining non-full power TPMIs), wherein the TPMI indicates a precoding matrix for UL transmission (see for example, Rahman Paras [0300]-[0302], [0309]-[0311]). Here the one or more of the subset of TPMIs (e.g. the full power TPMI) is equivalent to the claimed feature “first TPMI” recited in claims 13 and 20. Moreover, Zhang in same technical field as Rahman and the instant application, teaches or suggests, a User Equipment that is configured to receive, from a Base Station, an indication of first TPMI (see for example, Zhang (Paragraphs [0041]), [0127], [0141], [0151]) which describe a User Equipment receiving, from a Base Station, an indication of first TPMI. 
For at least the foregoing reasons, the Examiner respectfully submits that independent claims 13 and 20 are not patentable over Rahman and Zhang, because Rahman and Zhang, taken either separately or in combination, fairly teach or suggest all the limitations of independent claims 13 and 20. Accordingly, the rejection of the claims under 35 U.S.C. § 103 as being obvious in view of Rahman and Zhang is appropriate. Accordingly the applied prior art reasonably and properly meet all the claimed limitation as rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0186215 to Rahman et al.  in view of US2020/0100327 to Zhang et al. (“Zhang”) (The comments in parentheses apply to the prior art document)
RE claims 13 and 20, Rahman discloses a wireless transmit/receive unit (e.g. Fig. 3, Paras [0004]-[0005]:  a User Equipment (UE) including a transceiver configured to transmit and receive signals in a wireless communication system) and a method associated with a wireless transmit/receive unit (e.g. Para [0007]: a method associated with the UE), comprising: a processor (e.g. Para [0005]: … includes  a processor operably connected to the transceiver) configured to: determine, from a set of transmitted precoding matrix indicators (TPMIs), a subset of TPMIs based on full power uplink transmission support associated with the WTRU, wherein the subset of TPMIs comprises a first TPMI (e.g. Fig. 12, Tables 7, 9, 11, Paras [0005], [0007], [0107], [0297]-[0301]: the UE may determine,  from a set of TPMIs transmitted, and may indicate to a base station (BS) a precoder matrix subset corresponding to the UE’s architecture to enable the UE to achieve full power for the BS’ indicated TPMIs); transmit, to a network device, an indication of the determined subset of TPMIs (e.g. Fig. 12, Paras [0300]-[0302]: transmits to the BS an indication of the determined subset of TPMIs); receive, from the network device, an indication that the WTRU is allowed to operate with full power transmission (e.g. Figs. 12-13, Paras [0300]-[0302], [0309]-[0311]: the UE transmits to the BS, UE’s capability information including a full power transmission capability of the UE. The BS determines, based on capability of the UE, configuration information indicating UL codebook for the UE to apply to a UL transmission, wherein the UL codebook includes full power transmit precoding matrix indicators (TPMIs). The UE, then, receives and identifies the UL codebook configuration information to use for the UL transmission based on the indication to operate with full power transmission); receive, from the network device, an indication that indicates the first TPMI (e.g. Figs. 12-13, Paras [0300]-[0302], [0309]-[0311]: the UL codebook includes one or more subset of TPMIs (e.g. full power TPMIs, remaining non-full power TPMIs), wherein the TPMI indicates a precoding matrix for UL transmission); and transmit, to the network device, uplink data precoded with the first TPMI (e.g. Figs. 12-13, Paras [0300]-[0302]: transmits, to the BS, the uplink transmission (data) based on the UL codebook (i.e. precoded matrix with the full power TPMI).
The subject matter of claims 13 and 20 differs from Rahman in that Rahman does not explicitly recite the claimed language “First TPMI”. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Rahman’s disclosure of the uplink (UL) codebook including one or more subset of TPMIs (e.g. full power TPMIs, remaining non-full power TPMIs), wherein the TPMI indicates a precoding matrix for UL transmission, as taught in (e.g. Figs. 12-13, Paras [0300]-[0302], [0309]-[0311]) of Rahman, one of the subset of TPMIs (e.g. the full power TPMI) can be construed as the first TPMI. Besides, a User Equipment receiving, from a Base Station, an indication of first TPMI is well established in the field of wireless communications. see for example, Zhang (Paragraphs [0041]), [0127], [0141], [0151]) which describe a User Equipment receiving, from a Base Station, an indication of first TPMI. 
Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Rahman with the knowledge generally available to one of ordinary skill in the art or with Zhang’s teaching or suggestion for indicating one or more subsets of precoders by a first TPMI based on codebook configuration (e.g. Paragraphs [0041]), [0127], [0141], [0151] of Zhang). Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 13 and 20.


RE claims 14 and 21, Rahman discloses the WTRU and the method of claims 13 and 20, respectively, wherein the indication of the determined subset of TPMIs comprises an index that identifies the subset of TPMs (e.g. Para [0113], Tables 1-11: comprises TPMI index which identify the subset of TPMs).

RE claims 15 and 22, Rahman discloses the WTRU and the method of claims 13 and 20, respectively, wherein the set of TPMIs comprises a plurality of subsets of TPMIs (e.g. Figs. 12-13, Paras [0300]-[0302], [0309]-[0311]: the set of TPMIs include one or more subset of TPMIs (e.g. full power TPMIs, remaining non-full power TPMIs).  

RE claims 16 and 23, Rahman discloses the WTRU and the method of claims 15 and 22, respectively, wherein each of the plurality of subsets of TPMIs is associated with a respective precoder structure (e.g. Figs. 12-13, Paras [0300]:   the plurality subset of TPMIs may be associated with a respective precoder structure).

RE claims 17 and 24, Rahman discloses the WTRU and the method of claims 13 and 20, respectively, wherein the processor is further configured to determine, based on the first TPMI, a precoder for precoding the uplink data (e.g. Figs. 12-13, Paras [0297]-[0302]: the UE may determine precoder matrix for uplink data transmission based on the UL codebook (i.e. precoded matrix with the full power TPMI)).  

RE claims 18 and 25, Rahman discloses the WTRU and the method of claims 13 and 20, respectively, wherein the processor is further configured to transmit a first indication that indicates a full power uplink transmission capability associated with the WTRU (e.g. Figs. 12-13, Paras [0300]-[0302], [0309]-[0311]: the UE transmits to the BS, UE’s capability information including a full power transmission capability of the UE. The BS determines, based on capability of the UE, configuration information indicating UL codebook for the UE to apply to a UL transmission, wherein the UL codebook includes full power transmit precoding matrix indicators (TPMIs). The UE, then, receives and identifies the UL codebook configuration information to use for the UL transmission based on the indication to operate with full power transmission).  

RE claims 19 and 26, Rahman discloses the WTRU and the method of claims 18 and 25, respectively, wherein the full power uplink transmission capability associated with the WTRU is WTRU capability 3 (e.g. Paras [0124], [0151], [0169], [0173)).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632